DETAILED ACTION
Examiner acknowledges receipt of the reply 2/24/2021, in response to the restriction requirement mailed 8/4/2020.
Claims 1-14 are pending.  Claims 4 and 5 are withdrawn from further prosecution for the reasons set forth below.
 Claims 1-3 and 6-14 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of hypogonadotropic hypogonadism as the species of hormonal disorder, and gonadorelin as the species of GnRH agonist in the reply filed on 2/24/2021 is acknowledged.  The election was made without traverse. 
Claims 1-3 and 6-14 read on the elected species
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
In the as-filed specification, on the last lines at pages 4 and 9, respectively, the last sentence appears to drop midway across the line and then continue onto the next page.  The spacing on pages 4 and 9 should be corrected.

Claim Objections
Claims 2, 6, 8, and 10-14 are objected to because of the following informalities:  
Claim 2 should be amended to recite “the hormonal disorder”. 
Claim 6 should be amended to recite “at least one of[[,]] buserelin”.
Claim 8 should be amended to recite “[[and]] intermediates and derivatives thereof”.
Claim 10 should be amended to recite “method of claim 1, further comprising[[,]] individualizing”.
Claim 11 should be amended to recite “method of claim 10, further comprising[[,]] individualizing … at least one[[,]] of hormonal assessment ”.
Claim 12 should be amended to recite “method of claim 10, further comprising[[,]] periodically”.
Claim 13 should be amended to recite “method of claim 1, further comprising[[,]] administering… at least one[[,]] of subcutaneous ”.
Claim 14 should be amended to recite “method of claim 11, further comprising[[,]] administering”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and dependent claims 2, 3, and 6-14) recites the term "time interval is sufficient to support pituitary-gonadal axis recovery” is a relative term which renders the claim indefinite.  The term "time interval is sufficient to support pituitary-gonadal axis recovery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention  The skilled artisan is not apprised of what is intended by the term “pituitary-gonadal axis recovery”, much less an assessment of a time interval that is needed to support such recovery, or how such recovery is achieved/determined/evaluated.  There is no guidance in the specification as to what constitutes “recovery”.
Claim 1 (and dependent claims 2, 3, and 6-14) recites the term "improvement of symptoms” is a relative term which renders the claim indefinite.  The term "improvement of symptoms" is not defined by the claim, the specification does not provide a standard 
Claim 2 and 3 recites the limitation "the disorder".  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to recite “the hormonal disorder” for consistency with claim 1.   
The metes and bounds of claim 6 are deemed to be indefinite. The claim recites “wherein the GnRH agonist comprises at least one of buserelin, deslorelin, … pharmaceutically acceptable salts, formulations, hydrates, and a combination thereof”.    Inclusion of the term formulations renders the claim indefinite.  The skilled artisan is not reasonably apprised of the scope of what is intended by the term GnRH agonist comprises a “formulations”.  The skilled artisan can recognize GnRH agonists that are known in the art, and assess optical isomers, pharmaceutically acceptable salts, and hydrates. However, the scope of GnRH comprising a formulation is deemed to be indefinite because the actual physical components of a “formulation” are unknown.  Specifically, in one interpretation the formulation itself, as a whole, is the GnRH agonist. 
In a second, alternative claim interpretation, the GnRH agonist is a component of a formulation.  However, the second claim interpretation would be redundant with claim 1.  Claim 1 already recites “therapeutically effective dose of a composition having a GnRH agonist”.  Formulations comprising a GnRH agonist would overlap with the scope of “a composition having a GnRH agonist”.
Examiner recommends that applicant delete the term “formulations” from claim 6.


Examiner cautions applicant from amending the claims in a manner that would introduce new matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1)    The nature of the invention and (5) The breadth of the claims:
The claims are drawn to a method of treating a hormonal disorder associated with androgen deficiency, the method comprising: (a) administering to a subject in need thereof, a therapeutically effective dose of a composition having a gonadotropin-releasing hormone (GnRH) agonist, wherein the therapeutically effective dose is sufficient to support a first flare of hormones; (b) allowing a time interval after the administration, wherein the time interval is sufficient to support pituitary-gonadal axis recovery; and (c) administering to the subject, at least one subsequent dose of the composition after the time interval, wherein the subsequent dose is sufficient to support a microflare of hormones that is less than, or equal to, a magnitude of the first flare, the combination of flare and repeat microflares resulting in an improvement of symptoms of androgen deficiency. 
(2)    The state of the prior art:
Rev Assoc Med Bras 56: 579-582 (2010)) is a review article that teaches that androgen deficiency (AD) is a syndrome in which either androgen production or activity is reduced and can occur at any age (p. 579).  Reductions in androgen production may be physiological in aging, both in the ovaries and in the adrenal glands, especially reductions in dehydroepiandrosterone (DHEA) production. However, in young women any type of reduction in androgens may be a sign of AD, as is observed in women who undergo oophorectomy, those who have hypogonadotropic hypogona-dism, gonadal dysgenesis or adrenal dysfunction (Addison’s syndrome). Furthermore, other conditions can also result in ethanol and also hyperthyroidism, pregnancy and liver cirrhosis. This is because, by increasing levels of sex hormone binding globulin (SHBG), they can reduce free androgen levels.  Id.  Despite the reports of beneficial effects on sexual dysfunction and other symptoms of AD syndrome and despite its short-term safety being well-established (6 months), the long-term effects of androgen therapy are not well-documented (p. 582). Androgen deficiency syndrome in women is overlooked in clinical practice (abstract). However, there is no consensus in the literature regarding diagnosis or treatment, including choice of drug, route of administration and time.  Id.
Grossmann et al. (Asian Journal of andrology 16: 159-160 (2014)) teach that androgens have important effects on multiple organ systems, which play critical roles in the regulation of a myriad of male sexual, somatic, and behavioral functions critical to lifelong health. Androgen deficiency is a multisystem syndrome, presenting with typical clinical features in association with a confirmed low serum testosterone level. The clinical presentation of androgen deficiency is modified by age and other patient‑specific Id.  
Silveira et al. (Seminars in reproductive medicine 20: 327-338 (2002) teach that hypogonadotropic hypogonadism is characterized by failure of gonadal function secondary to deficient gonadotropin secretion, resulting from either a pituitary or hypothalamic defect, and is commonly seen in association with structural lesions or functional  defects affecting this region. Although the genetic basis for idiopathic hypogonadotropic hypogonadism is largely unknown, mutations in several genes involved in the hypothalamo-pituitary-gonadal axis development and function have recently been implicated in the pathogenesis of this condition (abstract).  Depending on the age of onset, patients may present with delayed or arrested puberty or secondary amenorrhea, impotence, and infertility. Biochemically low serum levels of sex steroids occur in the presence of low or inappropriately normal leutinizing hormone (LH) and follicle-stimulating hormone (FSH) serum levels. Gonadotropin deficiency results from either a pituitary defect or, more commonly, a deficiency of hypothalamic gonadotropin-releasing hormone (GnRH) (p. 327).   Various causes of hypogonadotropic hypogonadism (acquired and congenital) are listed in Table 1.  Treatment options currently available for puberty induction, maintenance replacement therapy, and fertility induction are considered here. Gametogenesis can be induced with either exogenous gonadotropin or pulsatile GnRH therapy, depending on the etiology (pp. 334-335).
Andrology 4: 87-94 (2016)) teach that germ cell and Sertoli cell proliferation and maturation in human testes occur in three main waves, during the late fetal and early neonatal period and at early puberty. They are triggered by periods of increased activity of the hypothalamic-pituitary-gonadal (HPG) axis. In hypogonadotropic hypogonadism (HH), these processes are variably disturbed (abstract).  The cause of HH is a valuable predictor of outcome of gonadotropin replacement in adults.  Id.  The underlying cause of hypogonadotropic hypogonadism reflects the onset and degree of HPG axis disruption and is thus a valuable predictor of outcome of gonadotropin replacement in adults. Achievable testicular growth, sperm concentrations in the ejaculate are closely linked to the degree of germ cell and Sertoli cell proliferation and maturation at the beginning of treatment; they are additionally reflected by pre-therapy testicular volumes and baseline levels of the Sertoli cell marker inhibin B. Pregnancy is achieved more slowly and at lower rates in the more severely affected groups (p. 93).  
Dode et al. (European Journal of Human Genetics 17:139–146 (2009)) teach that Kallmann syndrome (KS) is a clinically and genetically heterogeneous disease (abstract).  KS is genetically heterogeneous developmental disease that most often manifests as absent spontaneous puberty combined with a defective sense of smell (hyposmia or anosmia) (p. 139).  Different modes of KS transmission include X chromosome-linked recessive, autosomal recessive, autosomal dominant with incomplete penetrance, and most probably digenic/oligogenic inheritance.  Id.  Mutations in any of the five known disease genes (KAL1, FGFR1, FGF8, PROKR2, PROK2) have been identified in a relatively small proportion (less than 30%) of the Id.  Treatment of KS is that of the hypogonadism. There is currently no treatment for olfactory deficit. In both sexes, hormone replacement therapies are used to stimulate the development of secondary sexual characteristics at the time of puberty, and later to induce fertility.  Id.    The treatment of hypogonadism in KS aims first to initiate virilisation or breast development, and second to develop fertility. Hormone replacement therapy, usually with testosterone for males and combined oestrogen and progesterone for females, is the treatment to stimulate the development of secondary sexual characteristics. For those desiring fertility, either gonadotropins or GnRH can be used to obtain testicular growth and sperm production in males or ovulation in females. Both treatments restore fertility in a vast majority of affected individuals (p. 144).
Tsutsumi et al. (Endocrine Journal 56: 729-737 (2009)) teach that the decapeptide gonadotropin-releasing hormone (GnRH) is the master hormone regulating reproduction. GnRH is released from some 1000 neurons within the hypothalamus in a pulsatile manner. Hypothalamic GnRH gene expression occurs intermittently and is dependent on a 300-bp promoter region termed the neuron specific enhancer (NSE) (p. 729). The primary target of hypothalamic GnRH is the anterior pituitary gonadotrope, which responds to stimulation by increasing the synthesis and secretion of the gonadotropins luteinzing hormone (LH) and follicle stimulating hormone (FSH), which in turn regulate gonadal development and function.  Id.  GnRH plays an essential role in neuroendocrine control of reproductive function. In mammals, the pattern of gonadotropin secretion includes both pulse and surge phases, which are regulated independently. The pulsatile release of GnRH and LH plays an important role in the development of sexual function and in the normal regulation of the menstrual cycle. The 
Stamatiades et al. (Molecular and cellular endocrinology 463: 131-141 (online Nov. 2017; 2018)) teach that the precise orchestration of hormonal regulation at all levels of the hypothalamic-pituitary-gonadal axis is essential for normal reproductive function and fertility. The pulsatile secretion of hypothalamic gonadotropin-releasing hormone (GnRH) stimulates the synthesis and release of follicle-stimulating hormone (FSH) and luteinizing hormone (LH) by pituitary gonadotropes. GnRH acts by binding to its high affinity seven-transmembrane receptor (GnRHR) on the cell surface of anterior pituitary gonadotropes. Different signaling cascades and transcriptional mechanisms are activated, depending on the variation in GnRH pulse frequency, to stimulate the synthesis and release of FSH and LH. While changes in GnRH pulse frequency may explain some of the differential regulation of FSH and LH, other factors, such as activin, Id.  Normal reproductive function and fertility require the precise regulation of LH and FSH. Identifying the molecular mechanisms that regulate gonadotropin synthesis may help us to better understand the ovulatory and menstrual cycles, puberty, and even the pathophysiology of reproductive disorders such as polycystic ovarian syndrome. Several signaling pathways have been implicated in both LH and FSH synthesis. It appears that the GnRHR differentially activates multiple distinct signaling pathways in response to varying GnRH pulse frequencies. Considerable progress has been made during the 
Zimmer et al. (Fertil. Steril. 94: 2697- 2702 (2010)) teach that in normal men and women, low-dose short-acting GnRH agonist (GnRHag) repetitively transiently stimulated gonadotropins in a gender-dimorphic manner. In congenitally gonad deficient (GnD) men (n=6) and women (n=1), none of whom had a normal LH response to an initial GnRHag test dose, this regimen consistently stimulated LH to the normal baseline range within two weeks. Long-term GnRHag administration to a partially GnD man did not alleviate hypogonadism, however. Women with hypothalamic amenorrhea (n=2) responded normally to a single GnRHag injection; however, repeated dosing did not seem to induce the normal priming effect (abstract).  The subnormal LH response to GnRHag of congenital GnD normalized in response to repetitive intermittent GnRHag, but not sufficiently to improve hypogonadism.  Hypothalamic amenorrhea patients lacked the priming response to repeated GnRHag, but otherwise had normal hormonal responses to GnRHag. We conclude that intermittent administration of a short-acting GnRHag is of potential diagnostic value in distinguishing hypothalamic from pituitary causes of GnD.  Id.  
Zimmer et al. teach that that intermittent GnRHag administration may be useful to distinguish hypothalamic from pituitary causes of gonad deficiency. However, it does not seem to be a promising form of treatment for hypothalamic GnRH deficiency (p. 6 of the reference).
The art recognizes the problems in androgen deficiency research and the difficulties in extrapolating the in vitro data to in vivo situations.
(3)    The relative skill of those in the art:
                 The relative skill of those in the art is high.  The functioning of many networks and the pathology of the androgenic system is complex and affects many organs of the body, including hypothalamus, pituitary, testes, breast, adrenal gland, skeletal structure, fat deposition, and muscle mass, etc.  Thus, the level of ordinary skill the art needs specialized knowledge of the complex nature of androgens and androgen deficiency.
 (4)    The predictability or unpredictability of the art:
Applicant’s activity is based on the determination of identifying those who are susceptible to developing androgen deficiency, administering a gonadotropin-releasing hormone (GnRH) agonist at an effective dose, establishing an appropriate dosing schedule with appropriate timing for drug administration/dosage, in order to establish microflares of hormones that is less than or equal to a management of the first flare resulting in improvement of symptoms of androgen deficiency.   The instant claims are also deemed to encompass numerous diseases and disorders that fall under androgen deficiency. The predictability in the art is low. 
There are too many variables between the experimentation necessary for treatment the lack of information provided in the specification and in the prior art, thus, it clearly shows the unpredictability of the art.
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
There are no working examples in the instant specification. There is no data or evidence to support the instant claims.  Applicant has not reduced to practice administration of a GnRH agonist, wherein the therapeutically effective dose is sufficient 
Examiner expressly notes that there is no in vitro data or in vivo data. Applicant’s claims are prophetic.
          The specification has not provided guidance in the way of a disclosure how to determine individuals that benefit from claim treatment. There is no clear guidance as to how to how to assess an appropriate time interval between administration of the first flare of hormones and a subsequent microflare.  There is no guidance for the skilled artisan as to assessment of the appropriate dosage that would be sufficient to support a microflare that is less than or equal to magnitude of the first flare, and the combination of flare and repeat microflares resulting in improvement of symptoms of androgen deficiency.
	The reference states that claimed treatment method is referred as a "repeat microflare" (RmF) treatment method.  Successful RmF requires a specific dose and interval range for each agonist (treatment parameters) and will result in chronic increase of testosterone levels over the pre-treatment level sufficient to result in relief of signs or symptoms of androgen deficiency. Outside the specific ranges for interval and dose, agonist therapy may cause downregulation or result in incomplete or unsatisfactory response.  See specification at para. [0005].  There is no guidance as to determination of the specific dosages for a given hormonal disorder/disease associated with androgen deficiency, much less the criticality of the timing of the dosages for first flare and a subsequent microflare.  
FIG. 2 is a graphical representation of repeat microflare treatment methods showing changes in testosterone levels over a period of preset time intervals in comparison to conventional GnRH agonist therapy resulting in gonadal suppression.  Examiner notes that Fig. 2 is prophetic and does not correlate with any data or evidence that was reduced to practice.
Since the prior art is still unclear as to treatment regimens for hormonal disorders associated with androgen deficiency and recognizes the difficulties in treatment vs severity of the hormonal disorder, more guidance is necessary.
(8) The quantity of experimentation necessary:
Given lack of guidance in the instant specification and knowledge in the prior art that treatment of androgen deficiency is difficult and is specific to the type of disease/disorder of androgen deficiency, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study”.

Conclusion
No claims are allowed.
Claims 1-14 are pending.  Claims 1-3 and 6-14 are rejected.  Claims 4 and 5 are withdrawn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654